Exhibit 10.69


EXECUTION VERSION


SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of July 2,
2015, by and among APPLE TEN HOSPITALITY, INC. (the “Borrower”), each of the
Lenders (as defined below) party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”).


WHEREAS, the Borrower, the financial institutions parties thereto as Lenders
(the “Lenders”) and the Administrative Agent have entered into that certain
Credit Agreement dated as of July 26, 2013, as modified by that certain First
Amendment to Credit Agreement dated as of October 3, 2013 (as so modified and in
effect immediately prior to the date hereof, the “Credit Agreement”);


WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1.  Specific Amendments to Credit Agreement.  The parties hereto agree
that the Credit Agreement is amended as follows:


(a)           By adding the following new definitions of “Anti-Corruption Laws,”
“Anti-Terrorism Laws,” “Funds From Operations,” “Sanctioned Country,”
“Sanctioned Person,” “Sanctions” and “Second Amendment Effective Date” in
Section 1.1 of the Credit Agreement in the appropriate alphabetical order:


“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.


“Anti-Terrorism Laws” has the meaning given that term in Section 6.1.(u).


“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person for such period determined on a
consolidated basis, minus (or plus) (b) gains (or losses) from debt
restructuring and sales of property during such period, plus (c) depreciation
with respect to such Person’s real estate assets and amortization (other than
amortization of deferred financing costs) of such Person for such period, all
after adjustment for Unconsolidated Affiliates, plus (d) transaction costs
associated with the acquisition of hotels included in the income statement for
the respective period.  Adjustments for Unconsolidated Affiliates will be
calculated to reflect funds from operations on the same basis.


“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, Her
Majesty’s Treasury of the United Kingdom, the European Union or any member state
of the European Union, (b) any Person located, operating, organized or resident
in a Sanctioned Country, (c) an agency of the government of a Sanctioned County
or (d) any Person Controlled by any Person or agency described in any of the
preceding clauses (a) through (c).
 
 
 

--------------------------------------------------------------------------------

 
 
“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, Her Majesty’s Treasury of the United
Kingdom, the European Union or any member state of the European Union.


“Second Amendment Effective Date” means July 2, 2015.


(b)           By deleting the definitions of “Applicable Margin,” “LIBOR,”
“LIBOR Market Index Rate,” “OFAC,” “Termination Date” and “Total Asset Value” in
Section 1.1 of the Credit Agreement and substituting in lieu thereof,
respectively, the following definitions:


“Applicable Margin” means the percentage rate set forth below corresponding to
the ratio of Total Indebtedness to Total Asset Value as determined in accordance
with Section 9.1.(a):


 
Level
Ratio of Total Indebtedness to
Total Asset Value
 
Applicable Margin
1
Less than or equal to
0.350 to 1.00
1.85%
2
Greater than 0.350 to 1.00 but less
than or equal to 0.450 to 1.00
2.10%
3
Greater than 0.450 to 1.00
2.35%



The Applicable Margin shall be determined by the Administrative Agent from time
to time, based on the ratio of Total Indebtedness to Total Asset Value as set
forth in the Compliance Certificate most recently delivered by the Borrower
pursuant to Section 8.3.  Any adjustment to the Applicable Margin shall be
effective as of the first day of the calendar month immediately following the
month during which the Borrower delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 8.3.  If the Borrower
fails to deliver a Compliance Certificate pursuant to Section 8.3., the
Applicable Margin shall equal the percentage corresponding to Level 3 until the
first day of the calendar month immediately following the month that the
required Compliance Certificate is delivered.  Notwithstanding the foregoing,
for the period from the Second Amendment Effective Date through but excluding
the date on which the Administrative Agent first determines the Applicable
Margin as set forth above, the Applicable Margin shall be determined based on
Level 1.  Thereafter, such Applicable Margin shall be adjusted from time to time
as set forth in this definition.  The provisions of this definition shall be
subject to Section 2.3.(c).
 
 
-2-

--------------------------------------------------------------------------------

 
 
“LIBOR” means the rate of interest obtained by dividing (i) the rate of interest
per annum determined on the basis of the rate for deposits in Dollars for a
period equal to 30 days which appears on Reuters Screen LIBOR01 Page (or any
applicable successor page) at approximately 11:00 a.m. (London time) two
Business Days prior to the applicable date of determination by (ii) a percentage
equal to 1 minus the stated maximum rate (stated as a decimal) of all reserves,
if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in Regulation
D of the Board of Governors of the Federal Reserve System (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).  If, for any reason, the rate
referred to in the preceding clause (i) does not appear on Reuters Screen
LIBOR01 Page (or any applicable successor page), then the rate to be used for
such clause (i) shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two Business Days
prior to the applicable date of determination for a period equal to 30
days.  Any change in the maximum rate of reserves described in the preceding
clause (ii) shall result in a change in LIBOR on the date on which such change
in such maximum rate becomes effective.  If LIBOR determined as provided above
would be less than zero, LIBOR shall be deemed to be zero.
 
“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a Loan having a one-month period determined at approximately
10:00 a.m. Central time for such day (rather than 11:00 a.m. (London time) two
Business Days prior to the date of determination as otherwise provided in the
definition of “LIBOR”), or if such day is not a Business Day, the immediately
preceding Business Day.  The LIBOR Market Index Rate shall be determined on a
daily basis.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Termination Date” means July 2, 2017, or such later date to which the
Termination Date may be extended pursuant to and in accordance with
Section 2.10.


“Total Asset Value” means, at a given time, the sum (without duplication) of
(a) the Adjusted NOI for the period of four consecutive fiscal quarters of the
Borrower most recently ended divided by (b) 8.50%.  For purposes of determining
Total Asset Value (i) Adjusted NOI from Hotels disposed of by Apple REIT, the
Borrower or any other Subsidiary during the period of four consecutive fiscal
quarters of the Borrower most recently ended shall be excluded and (ii) with
respect to any Hotel acquired during such period, book value of such Hotel shall
be used in the calculation of Total Asset Value for the first 12 months
following the acquisition of such Hotel.


(c)           By deleting clauses (b) and (c) of Section 3.5 of the Credit
Agreement and substituting in lieu thereof, respectively, the following:
 
 
-3-

--------------------------------------------------------------------------------

 
 
(b)           Unused Fee. During the period from the Second Amendment Effective
Date to but excluding the Termination Date, the Borrower agrees to pay to the
Administrative Agent for the account of the Lenders an unused facility fee equal
to the aggregate amount of the Commitments less the average outstanding
principal balance of all Loans (including, without limitation, Swingline Loans)
during each calendar quarter (as such amount is set forth in the table below)
multiplied by the corresponding per annum rate set forth in the table below:


Amount by Which Commitments Exceed
Revolving Loans
Unused Fee
(percent per annum)
Less than or equal to 50% of the aggregate amount of Commitments
0.20%
Greater than 50% of the aggregate amount of Commitments
0.30%

 
Such fee shall be payable quarterly in arrears on the first day of each
December, March, June and September during the term of this Agreement and on the
Termination Date or any earlier date of termination of the Commitments or
reduction of the Commitments to zero.


(c)           Extension Fee.  If the Termination Date is being extended in
accordance with Section 2.10., the Borrower shall pay to the Administrative
Agent for the account of each Lender a fee equal to 0.15% of the amount of such
Lender’s Commitment (whether or not utilized).  Such fee shall be due and
payable in full on the date that would have been the Termination Date but for
such extension.


(d)           By deleting clause (u) of Section 6.1 of the Credit Agreement and
substituting in lieu thereof the following:


(u)           Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws.  None of
the Borrower, any Subsidiary, any other Loan Party or, to the knowledge of the
Borrower, any of their respective directors, officers, employees and agents
(i) is an “enemy” or an “ally of the enemy” within the meaning of Section 2 of
the Trading with the Enemy Act of the United States, 50 U.S.C. App. §§ 1 et
seq., as amended (the “Trading with the Enemy Act”) or (ii) is in violation of
(A) the Trading with the Enemy Act, (B) any of the foreign assets control
regulations of the United States Treasury Department (including OFAC) or any
enabling legislation or executive order relating thereto, including without
limitation, Executive Order No. 13224, effective as of September 24, 2001
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001)) or
(C) the Patriot Act (collectively, the “Anti-Terrorism Laws”).  The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents (in their capacities as such) with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and, to the knowledge of the Borrower, their
respective directors, officers, employees and agents are in compliance with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions in all
material respects.  None of the Borrower or any Subsidiary is, or derives any of
its assets or operating income from investments in or transactions with, a
Sanctioned Person and, to the knowledge of the Borrower, none of the respective
directors, officers, employees or agents of the Borrower or any of its
Subsidiaries is a Sanctioned Person.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(e)           By adding the following new sentence at the end of Section 7.2 of
the Credit Agreement:


The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries, each other Loan
Party and their respective directors, officers, employees and agents with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions.


(f)           By adding the following new sentence at the end of Section 7.8 of
the Credit Agreement:


No proceeds of any Loan will be used directly or, to the knowledge of the
Borrower, indirectly in any manner which would violate Anti-Corruption Laws,
Anti-Terrorism Laws or applicable Sanctions.


(g)           By deleting clauses (e) and (g) of Section 9.1 of the Credit
Agreement and substituting in lieu thereof, respectively, the following:


(e)           Dividend Payments.  Subject to the other limitations of this
subsection, Apple REIT shall not make cash distributions with respect to its
common stock in excess of (i) from the Second Amendment Effective Date through
the first anniversary thereof, $0.825 per share per year (with such amount to be
adjusted in a manner acceptable to the Administrative Agent to account for stock
splits, stock dividends, recapitalizations and other similar events) and (ii)
thereafter, 100% of Funds From Operations of Apple REIT during any fiscal
year.  Subject to the following sentence, if an Event of Default exists, Apple
REIT shall not, and shall not permit any of its Subsidiaries to, declare, make
or pay dividends or other distributions to its shareholders (i) unless the
Administrative Agent, with the authorization of the Requisite Lenders, has
consented to any such distribution in writing, or (ii) until either (A) such
Event of Default ceases to exist, or (B) the Loans and all other Obligations
have been paid in full and satisfied, the Lenders have no further obligations to
fund Loans hereunder, and the Borrower has no right to request Loans hereunder;
provided that, subject to the following sentence, the Borrower may declare and
make cash distributions to Apple REIT, and Apple REIT may declare and make cash
distributions to its shareholders, each in an aggregate amount not to exceed the
minimum amount necessary for Apple REIT to remain in compliance with
Section 7.5.  If a Default or Event of Default specified in Section 10.1.(a),
Section 10.1.(b)(i), Section 10.1.(e) or Section 10.1.(f) shall exist, or if as
a result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 10.2.(a), Apple REIT and the Borrower
shall not, and shall not permit any Subsidiary to, declare, make or pay
dividends or other distributions to any Person except that Subsidiaries may pay
cash distributions to the Borrower or any Guarantor.


(g)           Minimum Net Worth.  At all times during the term of this
Agreement, Minimum Net Worth shall not be less than $580,000,000.


(h)           By deleting clause (h)(i) of Section 9.1 of the Credit Agreement
and substituting in lieu thereof the following:


(i) Common stock, Preferred Equity Interests, other Equity Interests, and other
Investments in Persons (other than Subsidiaries), such that the aggregate value
of such interests calculated on the basis of the lower of cost or market,
exceeds 10.0% of Total Asset Value;
 
 
-5-

--------------------------------------------------------------------------------

 
 
(i)           By deleting the reference to “; and” at the end of clause (iv) of
Section 9.1(h) of the Credit Agreement and substituting in lieu thereof a
period; and by deleting clause (v) of Section 9.1(h) of the Credit Agreement in
its entirety.


(j)           By deleting clause (ii) of Section 10.1(k) of the Credit Agreement
and substituting in lieu thereof a reference to “[Reserved].”


(k)           By deleting Schedule I to the Credit Agreement and replacing it
with Schedule I attached hereto.


(l)           By deleting Schedule 6.1.(d) to the Credit Agreement and replacing
it with Schedule 6.1.(d) attached hereto.


(m)           By deleting Schedule 6.1.(j) to the Credit Agreement and replacing
it with Schedule 6.1.(j) attached hereto.


(n)           By deleting Schedule 6.1.(k) to the Credit Agreement and replacing
it with Schedule 6.1.(k) attached hereto.


Section 2.  Conditions Precedent.  The effectiveness of this Amendment is
subject to receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent, as applicable:


(a)           a counterpart of this Amendment duly executed by the Borrower;


(b)           a Guarantor Acknowledgement substantially in the form of Exhibit A
attached hereto, executed by each Guarantor;


(c)           an Accession Agreement duly executed by each of Apple Ten NC GP,
Inc. (“Apple Ten NC GP”) and Apple Ten NC LP, Inc. (“Apple Ten NC LP”);


(d)           a certificate of the Secretary, Assistant Secretary, manager or
managing member of each Loan Party (other than Apple Ten NC GP and Apple Ten NC
LP) certifying (i) as to copies all corporate or other necessary action taken by
such Loan Party to authorize the amendments contemplated by this Amendment and
(ii) that there have been no amendments, supplements or other modifications to
the articles of incorporation or organization (or equivalent) or the bylaws of
such Loan Party since the date last certified to the Administrative Agent (or
attaching copies of any such modifications, if applicable);


(e)           (i) good standing certificates (or equivalent) of each Loan Party
(including Apple Ten NC GP and Apple Ten NC LP) certified as of a recent date by
the appropriate state or government official in such Loan Party’s state of
formation and (ii) certificates of qualification to transact business or other
comparable certificates issued as of a recent date by each appropriate state or
government official (including any state department of taxation, as applicable)
of each state in which Apple Ten NC GP or Apple Ten NC LP owns a Hotel or any
non-hotel real property asset;


(f)           a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each of Apple
Ten NC GP and Apple Ten NC LP, with respect to each of the officers of each such
Loan Party authorized to execute and deliver the Loan Documents to which Apple
Ten NC GP and Apple Ten NC LP, respectively, are a party;
 
 
-6-

--------------------------------------------------------------------------------

 
 
(g)           copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each of Apple Ten NC GP and Apple
Ten NC LP of (i) the articles of organization of such Loan Party, (ii) the
bylaws of such Loan Party and (iii) all board of directors or other necessary
action taken by such Loan Party to authorize the execution, delivery and
performance of the Loan Documents to which it is a party;


(h)           an opinion of the Borrower’s general counsel and McGuire Woods
LLP, counsel to the Borrower and the other Loan Parties, in each case addressed
to the Administrative Agent and the Lenders and addressing such matters as the
Administrative Agent may request;


(i)           payment by Borrower of the fees required by the Fee Letter dated
May 27, 2015, executed and delivered by Borrower and Administrative Agent in
connection herewith; and


(j)           such other documents, instruments and agreements as the
Administrative Agent may reasonably request.


Section 3.  Representations.  The Borrower represents and warrants to the
Administrative Agent and the Lenders that:


(a)           Authorization.  The Borrower has the corporate power and authority
and the legal right to execute and deliver this Amendment and the other
documents contemplated hereby and to perform its obligations in respect of this
Amendment, the Credit Agreement as amended by this Amendment, and the other
documents contemplated hereby and has taken all necessary corporate action to
authorize the execution and delivery of each such document and the performance
of its obligations in respect thereof.  This Amendment and the other documents
contemplated hereby have been duly executed and delivered on behalf of the
Borrower and each of this Amendment, the Credit Agreement as amended by this
Amendment and the other documents contemplated hereby constitutes a legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with the terms of each, subject to the effect of applicable
bankruptcy and other similar laws affecting the rights of creditors generally
and the effect of equitable principles whether applied in an action at law or a
suit in equity.


(b)           Compliance with Laws, etc.  The execution and delivery by the
Borrower of this Amendment and the other documents contemplated hereby and the
performance by the Borrower of this Amendment, the Credit Agreement as amended
by this Amendment and the other documents contemplated hereby, will not violate
any Requirement of Law or any Contractual Obligation of the Borrower, the
violation of which could have a Material Adverse Effect.  No consent, approval,
authorization of, or registration, declaration or filing with, any Governmental
Authority is required on the part of the Borrower in connection with the
execution and delivery of this Amendment or the other documents contemplated
hereby or the performance of or compliance with the terms, provisions and
conditions of this Amendment, the Credit Agreement as amended by this Amendment
or the other documents contemplated hereby.


(c)           No Default.  No Default or Event of Default has occurred and is
continuing as of the date hereof nor will exist immediately after giving effect
to this Amendment.


Section 4.  Reaffirmation of Representations by Borrower.  The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower to
the Administrative Agent and the Lenders in the Credit Agreement (as amended by
this Amendment) and the other Loan Documents to which it is a party on and as of
the date hereof with the same force and effect as if such representations and
warranties were set forth in this Amendment in full.
 
 
-7-

--------------------------------------------------------------------------------

 
 
Section 5.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.


Section 6.  Expenses.  The Borrower shall reimburse the Administrative Agent
upon demand for all reasonable out-of-pocket costs and expenses (including
attorneys’ fees) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.


Section 7.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.


Section 8.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 9.  Effect.  Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect.  The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.


Section 10.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Amendment.


Section 11.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.


Section 12.  Release of Guarantor.  The parties hereto acknowledge and agree
that upon the effectiveness of this Amendment, Apple Ten Ventures Services,
Inc., a Virginia corporation, is hereby released from its obligations under the
Guaranty and shall no longer constitute a Guarantor under the Credit Agreement.
 
 
 


[Signatures commence on following page.]
 
 
 
 
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be executed as of the date first above written.

 

 
APPLE TEN HOSPITALITY, INC., a Virginia corporation
         
By:  /s/ David P. Buckley                                                
 
   Name: David P. Buckley                                               
 
   Title:  Vice President                                                     

 
 


[Signatures continue on the following page]
 
 
 
 
 
 
 
 
 
 
 
[Apple Ten Hospitality, Inc. Second Amendment to Credit Agreement]
 

--------------------------------------------------------------------------------

 
 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
  Administrative Agent, as Swingline Lender and as a Lender
         
By:  /s/ Anand J. Jobanputra                                           
 
   Name: Anand J. Jobanputra                                          
 
   Title: Senior Vice President, Hospitality Finance Group, Wells Fargo Bank,
N.A. 

 




[Signatures continue on the following page]
 
 
 
 
 
 
 
 
 
 
[Apple Ten Hospitality, Inc. Second Amendment to Credit Agreement]
 

--------------------------------------------------------------------------------

 
 
 

 
KEY BANK NATIONAL ASSOCIATION, as a Lender
         
By: /s/ Tayven Hike                                                        
 
   Name: Tayven Hike, CFA                                            
 
   Title:   Vice President                                                    

 




[Signatures continue on the following page]
 
 
 
 
 
 
 
 
 
 
 
[Apple Ten Hospitality, Inc. Second Amendment to Credit Agreement]
 

--------------------------------------------------------------------------------

 
 
 

 
BANK OF AMERICA, N.A., as a Lender
         
By:    /s/ John Sletten                                                      
 
   Name:  John Sletten                                                     
 
   Title: Vice President                                                     

 
 
 
 
 
[Signatures continue on the following page]
 
 
 
 
 
 
 
 
 
 
[Apple Ten Hospitality, Inc. Second Amendment to Credit Agreement]
 

--------------------------------------------------------------------------------

 
 
 

 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
         
By:  /s/ Lori Y. Jensen                                                     
 
   Name: Lori Y. Jensen                                                   
 
   Title:  Senior Vice President                                        



 

 
[End signatures]
 
 
 
 
 
 
 
 
 
[Apple Ten Hospitality, Inc. Second Amendment to Credit Agreement]
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE I


Commitments



Lender
Commitment
Wells Fargo Bank, National Association
$50,000,000.00
Key Bank National Association
$16,666,666.67
Bank of America, N.A.
$16,666,666.67
U.S. Bank National Association
$16,666,666.66
TOTAL
$100,000,000





 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.1.(d)


Hotels
 
HOTEL LOCATION
OWNER
BRAND
NAME OF LENDER
AMOUNT OF INDEBTEDNESS
OUTSTANDING PRINCIPAL BALANCE AS OF 4/30/15
MATURITY DATE
             
Boca Raton, FL
Apple Ten Hospitality Ownership, Inc.
Hilton Garden Inn
N/A
N/A
N/A
N/A
Cedar Rapids, IA
Apple Ten Hospitality Ownership, Inc.
Hampton Inn & Suites
N/A
N/A
N/A
N/A
Cedar Rapids, IA
Apple Ten Hospitality Ownership, Inc.
Homewood Suites
N/A
N/A
N/A
N/A
North Charleston, SC
Apple Ten Business Trust
Home2 Suites
N/A
N/A
N/A
N/A
Des Plaines, IL
Apple Ten  OHare, LLC
Hilton Garden Inn
Wells Fargo
$22,500,000.00
$19,436,000
8/1/2016
Mason, OH
Apple Ten Hospitality Ownership, Inc.
Hilton Garden Inn
N/A
N/A
N/A
N/A
Columbia, SC
Apple Ten Business Trust
TownePlace Suites
N/A
N/A
N/A
N/A
Davenport, IA
Apple Ten Hospitality Ownership, Inc.
Hampton Inn & Suites
N/A
N/A
N/A
N/A
Denver, CO(1)
Apple Ten SPE Denver, Inc.
Hilton Garden Inn
Well Fargo
$35,000,000
$35,000,000
6/2015
Fairfax, VA
Apple Ten Hospitality Ownership, Inc.
Marriott
N/A
N/A
N/A
N/A
Gainesville, FL
Apple Ten Hospitality Ownership, Inc.
Hilton Garden Inn
N/A
N/A
N/A
N/A
Gainesville, FL
Apple Ten SPE Gainesville, Inc.
Homewood Suites
Wells Fargo
$13,700,000.00
$12,374,000
5/8/2017
Hoffman Estates, IL
Apple Ten Illinois, LLC
Hilton Garden Inn
N/A
N/A
N/A
N/A
Houston, TX
Apple Ten Hospitality Ownership, Inc.
Residence Inn
N/A
N/A
N/A
N/A
Huntsville, AL
Sunbelt-I2HA, LLC
Hampton Inn & Suites
N/A
N/A
N/A
N/A
Huntsville, AL
Sunbelt-I2HA, LLC
Home2 Suites
N/A
N/A
N/A
N/A
Jacksonville, NC
Apple Ten North Carolina, L.P.
Home2 Suites
N/A
N/A
N/A
N/A
Knoxville, TN
Apple Ten SPE Knoxville II, Inc.
Homewood Suites
Wells Fargo
$12,200,000.00
$10,776,000
10/8/2016
Knoxville, TN
Apple Ten Hospitality Ownership, Inc.
SpringHill Suites
N/A
N/A
N/A
N/A
Knoxville, TN
Apple Ten SPE Knoxville I, Inc.
TownePlace Suites
Berkadia
$8,400,000.00
$6,531,000
12/11/2015
Matthews, NC
Apple Ten North Carolina, L.P.
Fairfield Inn & Suites
N/A
N/A
N/A
N/A
Merrillville, IN
Apple Ten Hospitality Ownership, Inc.
Hilton Garden Inn
N/A
N/A
N/A
N/A
Mobile, AL
Apple Ten Hospitality Ownership, Inc.
Hampton Inn & Suites
N/A
N/A
N/A
N/A
Nashville, TN
Sunbelt-TNT, LLC
TownePlace Suites
N/A
N/A
N/A
N/A
Nassau Bay, TX
Apple Ten Hospitality Ownership, Inc.
Courtyard
N/A
N/A
N/A
N/A
Oceanside, CA
Apple Ten Hospitality Ownership, Inc.
Courtyard
N/A
N/A
N/A
N/A
Omaha, NE
Apple Ten Nebraska, LLC
Hilton Garden Inn
N/A
N/A
N/A
N/A
Pensacola, FL
Apple Ten Hospitality Ownership, Inc.
TownePlace Suites
N/A
N/A
N/A
N/A
Richmond, VA
Apple Ten Hospitality Ownership, Inc.
SpringHill Suites
N/A
N/A
N/A
N/A
Round Rock, TX
Apple Ten Hospitality Ownership, Inc.
Homewood Suites
N/A
N/A
N/A
N/A
Scottsdale, AZ
Apple Ten SPE Scottsdale, Inc.
Hilton Garden Inn
Wells Fargo
$11,250,000.00
$9,948,000
2/1/2017
Skokie, IL
Apple Ten Skokie, LLC
Hampton Inn & Suites
Wells Fargo
$20,500,000.00
$17,955,000
7/1/2016
South Bend, IN
Apple Ten Hospitality Ownership, Inc.
Fairfield Inn & Suites
N/A
N/A
N/A
N/A
Tallahassee, FL
Sunbelt-FTH, LLC
Fairfield Inn & Suites
N/A
N/A
N/A
N/A
Winston-Salem, NC
Apple Ten North Carolina, L.P.
Hampton Inn & Suites
N/A
N/A
N/A
N/A
Oklahoma City, OK
Apple Ten Oklahoma, LLC
Homewood Suites
N/A
N/A
N/A
N/A
Denton, TX
Apple Ten Hospitality Ownership, Inc.
Homewood Suites
N/A
N/A
N/A
N/A
Happy Valley (Phoenix), AZ
Apple Ten Hospitality Ownership, Inc.
Hampton Inn & Suites
N/A
N/A
N/A
N/A
Happy Valley (Phoenix), AZ
Apple Ten Hospitality Ownership, Inc.
Homewood Suites
N/A
N/A
N/A
N/A
Phoenix, AZ
Apple Ten Hospitality Ownership, Inc.
Courtyard
N/A
N/A
N/A
N/A
Maple Grove, MN
Apple Ten Hospitality Ownership, Inc.
Hilton Garden Inn
N/A
N/A
N/A
N/A
Omaha, NE
Apple Ten Nebraska, LLC
Hampton Inn & Suites
N/A
N/A
N/A
N/A
Omaha, NE
Apple Ten Nebraska, LLC
Homewood Suites
N/A
N/A
N/A
N/A
Colorado Springs
Apple Ten SPE Colorado Springs, Inc.
Hampton Inn & Suites
Wells Fargo
$8,450,000
$8,077,000
7/6/2021
Dallas, TX
Apple Ten Hospitality Ownership, Inc.
Homewood Suites
N/A
N/A
N/A
N/A
Fort Lauderdale/ Dania Beach, FL
Apple Ten Hospitality Ownership, Inc.
Residence Inn
N/A
N/A
N/A
N/A
             
Franklin, TN(2)
Apple Ten SPE Franklin I, Inc.
Courtyard
Wells Fargo
$15,246,000
$14,963,000
8/6/2021
Franklin, TN(2)
Apple Ten SPE Franklin II, Inc.
Residence Inn
Wells Fargo
$15,246,000
$14,963,000
8/6/2021
Houston/Shenandoah, TX
Apple Ten Hospitality Ownership, Inc.
Courtyard
N/A
N/A
N/A
N/A
Oklahoma City, OK
Apple Ten Oklahoma, LLC
Hilton Garden Inn
N/A
N/A
N/A
N/A
Oklahoma City/West, OK
Apple Ten Oklahoma, LLC
Homewood Suites
N/A
N/A
N/A
N/A
San Juan Capistrano, CA (3)
Apple Ten SPE Capistrano, Inc.
Residence Inn
Wells Fargo
$17,150,000
$16,569,000
6/1/2020
Tustin, CA
Apple Ten Hospitality Ownership, Inc.
Fairfield Inn & Suites
N/A
N/A
N/A
N/A
Tustin, CA
Apple Ten Hospitality Ownership, Inc.
Residence Inn
N/A
N/A
N/A
N/A

(1)  
Loan closed in June 2015

(2)  
One loan secured by both hotels.  For purposes of presentation have shown half
of loan on each property.

(3)  
Property acquired in June 2015.

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.1.(j)


Ownership Structure
Subsidiary
 
Equity Interest Holder
 
Type of Equity Interests Held
 
Percentage of Outstanding
Equity Interests Held
 
Apple Ten Alabama Services, LLC
 
Apple Ten  Hospitality Management, Inc.
 
Membership interest
   
100
%
Apple Ten Business Trust
 
Apple Ten Hospitality Ownership, Inc.
 
Trust interest
   
100
%
Apple Ten Hospitality, Inc.
 
Apple REIT Ten Inc.
 
100 shares common stock
   
100
%
Apple Ten Hospitality Management, Inc.
 
Apple Ten Hospitality, Inc.
 
100 shares common stock
   
100
%
Apple Ten Hospitality Ownership, Inc.
 
Apple Ten Hospitality, Inc.
 
100 shares common stock
   
100
%
Apple Ten Hospitality Texas Services, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Hospitality Texas Services II, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common  stock
   
100
%
Apple Ten Hospitality Texas Services III, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common  stock
   
100
%
Apple Ten Hospitality Texas Services IV, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Illinois, LLC
 
Apple Ten Hospitality Ownership, Inc.
 
Membership interest
   
100
%
Apple Ten NC GP, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common stock
   
100
%
Apple Ten NC LP, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common  stock
   
100
%
Apple Ten North Carolina, L.P.
 
Apple Ten NC GP, Inc.
 
Partnership interest
   
1
%
Apple Ten North Carolina, L.P.
 
Apple Ten NC LP, Inc.
 
Partnership interest
   
99
%
Apple Ten Nebraska, LLC
 
Apple Ten Hospitality Ownership, Inc.
 
Membership interest
   
100
%
Apple Ten OHare, LLC
 
Apple Ten SPE O’Hare, Inc.
 
Membership interest
   
1
%
Apple Ten OHare, LLC
 
Apple Ten Hospitality Ownership, Inc.
 
Membership interest
   
99
%
Apple Ten Oklahoma, LLC
 
Apple REIT Ten Inc.
 
Membership interest
   
100
%
Apple Ten Residential, Inc.
 
Apple REIT Ten Inc.
 
100 shares common  stock
   
100
%
Apple Ten Skokie, LLC
 
Apple Ten SPE Skokie, Inc.
 
Membership  interest
   
1
%
Apple Ten Skokie, LLC
 
Apple Ten Hospitality Ownership, Inc.
 
Membership interest
   
99
%
Apple Ten SPE Capistrano, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common stock
   
100
%
Apple Ten SPE Colorado Springs, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common  stock
   
100
%
Apple Ten SPE Denver, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common stock
   
100
%
Apple Ten SPE Franklin I, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common  stock
   
100
%
Apple Ten SPE Franklin II, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common  stock
   
100
%
Apple Ten SPE Gainesville, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common stock
   
100
%
Apple Ten SPE Knoxville I, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common  stock
   
100
%
Apple Ten SPE Knoxville II, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common  stock
   
100
%
Apple Ten SPE OHare, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common stock
   
100
%
Apple Ten SPE Scottsdale, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common stock
   
100
%
Apple Ten SPE Skokie, Inc.
 
Apple Ten Hospitality Ownership, Inc.
 
100 shares common stock
   
100
%

 
 
 

--------------------------------------------------------------------------------

 
 
Subsidiary
 
Equity Interest Holder
 
Type of Equity Interests Held
   
Percentage of Outstanding
Equity Interests Held
 
Apple Ten Florida Services, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Oklahoma Services, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services Colorado Springs, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services Capistrano, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services Denver, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services Franklin I, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services Franklin II, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services Gainesville, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services Knoxville I, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services Knoxville II, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services OHare, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services Scottsdale, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Services Skokie, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Apple Ten Ventures, Inc.
 
Apple REIT Ten Inc.
 
100 shares common stock
   
100
%
Apple Ten Ventures Services, Inc.
 
Apple Ten Hospitality Management, Inc.
 
100 shares common stock
   
100
%
Sunbe1t-FTH, LLC
 
Apple Ten Hospitality Ownership, Inc.
 
Membership interest
   
100
%
Sunbelt-I2HA, LLC
 
Apple Ten Hospitality Ownership, Inc.
 
Membership interest
   
100
%
Sunbelt-TNT,  LLC
 
Apple Ten Hospitality Ownership, Inc.
 
Membership interest
   
100
%

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.1.(k)


Indebtedness and Guaranties
 
 
Property
 
 
Lender
 
 
Maturity Date
 
 
Borrowing Entity
 
Original Principal
   
Balance 5/31/2015
 
Knoxville, TN
TownePlace Suites
 
Berkadia
 
12/11/15
 
Apple Ten SPE Knoxville I, Inc.
   
8,400,000
     
6,510,000
 
Knoxville, TN
Homewood Suites
 
Wells Fargo
 
10/8/16
 
Apple Ten SPE Knoxville II, Inc.
   
12,200,000
     
10,757,000
 
Gainesville, FL
Homewood Suites
 
Wells Fargo
 
5/8/17
 
Apple Ten SPE Gainesville, Inc.
   
13,700,000
     
12,353,000
 
Skokie, IL
Hampton Inn
 
Wells Fargo
 
7/1/16
 
Apple Ten Skokie, LLC
   
20,500,000
     
17,923,000
 
Chicago O'Hare/
Des Plaines, IL
Hilton Garden Inn
 
Wells Fargo
 
8/1/16
 
Apple Ten O'Hare, LLC
   
22,500,000
     
19,398,000
 
Scottsdale, AZ
Hilton Garden Inn
 
Wells Fargo
 
2/1/17
 
Apple Ten SPE Scottsdale, Inc.
   
11,250,000
     
9,948,000
 
Colorado Springs, CO
Hampton Inn
 
Wells Fargo
 
7/6/21
 
Apple Ten SPE Colorado Springs, Inc.
   
8,450,000
     
8,067,000
 
Franklin, TN
Courtyard 1
 
Wells Fargo
 
8/6/21
 
Apple Ten SPE Franklin I, Inc.
   
15,637,500
     
14,945,000
 
Franklin, TN
Residence Inn 1
 
Wells Fargo
 
8/6/21
 
Apple Ten SPE Franklin II, Inc.
   
15,637,500
     
14,945,000
 
San Juan Capistrano, CA
Residence Inn
 
Wells Fargo
 
6/1/20
 
Apple Ten SPE Capistrano, Inc.
   
17,150,000
     
16,569,000
 
Denver, CO
Hilton Garden Inn 2
 
Wells Fargo
 
6/11/25
 
Apple Ten SPE Denver, Inc.
   
35,000,000
     
35,000,000
 



1 One loan secured by both hotels. For purposes of presentation 50% of loan has
been allocated to each property
2 Loan closed on 6/10/15.


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


FORM OF GUARANTOR ACKNOWLEDGEMENT




THIS GUARANTOR ACKNOWLEDGEMENT dated as of July 2, 2015 (this “Acknowledgement”)
executed by each of the undersigned (the “Guarantors”) in favor of Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative Agent”)
and the Lenders under the Credit Agreement referred to below.


WHEREAS, Apple Ten Hospitality, Inc. (the “Borrower”), the Administrative Agent
and the Lenders have entered into that certain Credit Agreement dated as of
July 26, 2013, as modified by that certain First Amendment to Credit Agreement
dated as of October 3, 2013 (as so amended, and as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);


WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
July 26, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) pursuant to which they guarantied, among other
things, the Borrower’s obligations under the Credit Agreement on the terms and
conditions contained in the Guaranty;


WHEREAS, the Borrower, the Administrative Agent and the Lenders are to enter
into a Second Amendment to Credit Agreement dated as of the date hereof (the
“Amendment”), to amend the terms of the Credit Agreement on the terms and
conditions contained therein; and


WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1.  Reaffirmation.  Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment shall not in any way
affect the validity and enforceability of the Guaranty, or reduce, impair or
discharge the obligations of such Guarantor thereunder.


Section 2.  Governing Law.  THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE
TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3.  Counterparts.  This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.




[Signatures commence on following page.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.
 


 

 
THE GUARANTORS:
         
APPLE REIT TEN, INC., a Virginia corporation
         
By:                                                                                          
 
   Name:                                                                                  
 
   Title:                                                                                     

 
 
 

 
APPLE TEN BUSINESS TRUST, a Virginia trust
 
By:           Apple Ten Hospitality Ownership, Inc., as Trustee
         
By:                                                                                          
 
   Name:                                                                                  
 
   Title:                                                                                     

 
 
 

 
APPLE TEN HOSPITALITY OWNERSHIP, INC., a Virginia corporation
         
By:                                                                                          
 
   Name:                                                                                  
 
   Title:                                                                                     

 
 
 

 
APPLE TEN ILLINOIS, LLC, a Virginia limited liability company
 
By:           Apple Ten Hospitality Ownership, Inc., as Managing Member
         
By:                                                                                          
 
   Name:                                                                                  
 
   Title:                                                                                     

 
 
 
 
[Signatures continue on the following page]
 
 
 


[Apple Ten Hospitality, Inc. Guarantor Acknowledgment]
 

--------------------------------------------------------------------------------

 
 
 

 
APPLE TEN NORTH CAROLINA, L.P., a Virginia limited partnership
 
By:           Apple Ten NC GP, Inc., its General Partner
         
By:                                                                                          
 
   Name:                                                                                  
 
   Title:                                                                                     

 
 
 

 
APPLE TEN NEBRASKA, LLC, a Virginia limited liability company
 
By:           Apple Ten Hospitality Ownership, Inc., as Managing Member
         
By:                                                                                          
 
   Name:                                                                                  
 
   Title:                                                                                     

 
 
 

 
SUNBELT – FTH, LLC, a Florida limited liability company
 
By:           Apple Ten Hospitality Ownership, Inc., as Managing Member
         
By:                                                                                          
 
   Name:                                                                                  
 
   Title:                                                                                     

 
 
 

 
SUNBELT – I2HA, LLC, an Alabama limited liability company
 
By:           Apple Ten Hospitality Ownership, Inc., as Managing Member
         
By:                                                                                          
 
   Name:                                                                                  
 
   Title:                                                                                     

 
 
 
 
 
[Signatures continue on the following page]
 
 
 
 
[Apple Ten Hospitality, Inc. Guarantor Acknowledgment]
 

--------------------------------------------------------------------------------

 
 
 

 
SUNBELT – TNT, LLC, an Alabama limited liability company
 
By:           Apple Ten Hospitality Ownership, Inc., as Managing Member
         
By:                                                                                          
 
   Name:                                                                                  
 
  
Title:                                                                                     

 
 
 

 
APPLE TEN OKLAHOMA, LLC, a Virginia limited liability company
 
By:           Apple REIT Ten, Inc., as Managing Member
         
By:                                                                                          
 
   Name:                                                                                  
 
   Title:                                                                                   
                                                                                   

 
 
 
 








[End signatures]
 
 
 
 
[Apple Ten Hospitality, Inc. Guarantor Acknowledgment]
 

--------------------------------------------------------------------------------

 